Citation Nr: 1506602	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for panic disorder with agoraphobia and posttraumatic stress disorder (PTSD), rated as 30 percent prior to May 16, 2011, 50 percent prior to October 15, 2013 and 70 percent onward.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2004 to July 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Subsequently, in an October 2013 rating decision, the RO increased the Veteran's disability rating for panic disorder with agoraphobia and PTSD from 50 to 70 percent disabling, effective October 15, 2013.  

Although each increase represents a grant of benefits, a decision awarding a higher
rating, but less that the maximum available benefit, does not abrogate the pending
appeal.  AB v Brown, 6 Vet App 35, 38 (1993).  Thus this matter continues before
the Board.

The Board previously remanded this case in September 2013.  The Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues of entitlement to an increased rating for psychiatric disabilities and entitlement to TDIU.

The Board notes that in January 2011 a statement was submitted by one of the Veteran's counselors at the McDonald Therapy Center, regarding the Veteran's psychiatric disorders and the symptomatology they caused him.  In that statement, the counselor noted that the Veteran was receiving treatment at both the McDonald Therapy Center and the San Marcos Vet Center in California.  The Board further notes that the Veteran's San Marcos therapy progress notes are associated with the claims file, and in those notes the counselor reported that the Veteran was receiving treatment at another therapy center at the same time he was receiving treatment at the Vet Center.  The Board notes that records from the McDonald Therapy Center are not associated with the claims file.  As these records may be relevant to the Veteran's appeal, they should be obtained.  

The Board also notes that in October 2013 the Veteran reported to his VA examiner that he was unable to work due to his recurring PTSD symptoms.  The issue of TDIU has therefore been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Board finds that a TDIU claim has been raised as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist, including how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain private treatment records from the McDonald Therapy Center from December 2010 to the present.  A negative response is requested if no records are available.

3.  Then, adjudicate the Veteran's claim for an increased rating for PTSD, as well as a claim for TDIU as a result of the Veteran's service connected PTSD.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

